Hunt, J.
This action was brought by plaintiff before a justice of the peace, • under the statute of forcible detainer. The defendant had judgment in the Justice’s Court. From that judgment, plaintiff appealed to the District Court. In the District Court, plaintiff recovered judgment, and defendant attempts to prosecute his appeal from said judgment to this court.
The record, however, discloses that there is no appeal before us which can be entertained. The judgment of the District Court was duly rendered and entered July 1, 1896. Defendant’s notice of appeal from the aforesaid judgment was served October 7, 1896, or more than 90 days after the judgment of the District Court was entered. Section 1723, Code of Civil Procedure, provides that an appeal may be taken “from a judgment rendered, on an appeal from an inferior court, within ninety days after the entry of such judgment. ’ ’ t appears, therefore, that this appeal was taken after the ex-iration of the time limited by the statute, and on that acount is of no avail, and must be dismissed. (Calderwood v. Peyser, 42 Cal. 110; Dooling v. Moore, 20 Cal. 142.)
For lack of jurisdiction, the appeal is dismissed.

Dismissed.

Pemberton, C. J., and Buck, J., concur.